OFFICii    OF THE      ATTORNEY     GENERAL    OF TEXAS
                                            AUSTIN




fkmorable Maurcaa Hoom.                  Comthl~s~oaer
Bureau of I&or             Statlotice
Aurt       la, l'wsvees
I&e nadamr                                               Oplaton l40.O-7312
                                                         Ret Statu8 of Ooodv~ll Ia-




       I     .   . We
                   . have pur        requ+
aa co vaecner or WE car
be employuemof the &al-
Indu8trler   be t!onsLderod
uadarTexaolava****
llXe@vdly vrttka by tlm Be
co., ma., of Delh8, Tam,
rc@rdl     tiu rvlatloarhlpbe
quote   2 ov appltifAble,,p~tl
       be




                   n* * lkm the qwstioa of the voge aad hour law
           and who thew    partLsa ore vorrkLag for is uawM,led.    The
           C3cxuhf.Uiaduatr+Lva twa   of thv oplnlc3a thaw parties  are
           chair emplojrees and If thap are con~idewd     aa ouch we